Exhibit 10.9

GigCapital3, Inc.

1731 Embarcadero Road

Suite 200

Palo Alto, CA 94303

May 13, 2020

Mr. Andrea Betti-Berutto

C/O GigCapital3, Inc.

1731 Embarcadero Road

Suite 200

Palo Alto, CA 94303

 

  RE:

Grant of Insider Shares

Dear Andrea:

We are pleased that you (“you”) have agreed to serve as the Hardware Chief
Technical Officer of GigCapital3, Inc., a Delaware corporation (the “Company”).
In exchange for your future services as Hardware Chief Technical Officer, you
are hereby granted 5,000 shares (the “Insider Shares”) of the common stock, par
value $0.0001 per share (“Common Stock”), of the Company, pursuant to the terms
of this agreement (this “Agreement”), as follows:

1. Grant of Insider Shares. Solely in consideration for your future services as
Hardware Chief Technical Officer of the Company, the Company hereby grants the
Insider Shares to you. The Company will deliver to you a certificate registered
in your name representing the Insider Shares.

2. Representations, Warranties and Agreements.

2.1. Your Representations, Warranties and Agreements. To induce the Company to
issue the Insider Shares to you, you hereby represent and warrant to the Company
and agree with the Company as follows:

2.1.1. No Government Recommendation or Approval. You understand that no federal
or state agency has passed upon or made any recommendation or endorsement of the
offering of the Insider Shares.

2.1.2. No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by you of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) any agreement,
indenture or instrument to which you are a party, (ii) any law, statute, rule or
regulation to which you are subject, or (iii) any agreement, order, judgment or
decree to which you are subject.

2.1.3. Organization and Authority. You possess all requisite power and authority
necessary to carry out the transactions contemplated by this Agreement. Upon
execution and delivery by you, this Agreement will be a legal, valid and binding
agreement of you, enforceable against you in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

2.1.4. Experience, Financial Capability and Suitability. You are:
(i) sophisticated in financial matters and is able to evaluate the risks and
benefits of the acquisition of the Insider Shares and (ii) able to bear the
economic risk of such acquisition of the Insider Shares for an indefinite period
of time because the Insider Shares have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”) and therefore cannot be resold
unless subsequently registered under the Securities Act or an exemption from
such registration is available. You are capable of evaluating the merits and
risks of such acquisition of the Insider Shares and have the capacity to protect
your own interests. You must bear the economic risk of the Insider Shares until
the Insider Shares are sold pursuant to: (x) an effective registration statement
under the Securities Act or (y) an exemption from registration available with
respect to such sale. You are able to bear the economic risks and to afford a
complete loss of your investment in the Insider Shares.



--------------------------------------------------------------------------------

2.1.5. Access to Information; Independent Investigation. Prior to the execution
of this Agreement, you have had the opportunity to ask questions of and receive
answers from representatives of the Company concerning the Company, as well as
the finances, operations, business and prospects of the Company, and the
opportunity to obtain additional information to verify the accuracy of all
information so obtained. You have relied solely on your own knowledge and
understanding of the Company and its business based upon your own due diligence
investigation and the information furnished pursuant to this paragraph. You
understand that no person has been authorized to give any information or to make
any representations which were not furnished pursuant to this Section 2 and you
have not relied on any other representations or information in making your
investment decision, whether written or oral, relating to the Company, its
operations or its prospects.

2.1.6. Restrictions on Transfer; Shell Company. You understand the Insider
Shares are being offered in a transaction not involving a public offering within
the meaning of the Securities Act. You understand the Insider Shares will be
“restricted securities” as defined in Rule 144(a)(3) under the Securities Act
and you understand that the certificate representing the Insider Shares will
contain a legend in respect of such restrictions. If in the future you decide to
offer, resell, pledge or otherwise transfer the Insider Shares, such Insider
Shares may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of Sections 4.1 and 4.2 hereof. You agree that if
any transfer of its Insider Shares or any interest therein is proposed to be
made, as a condition precedent to any such transfer, you may be required to
deliver to the Company an opinion of counsel satisfactory to the Company. Absent
registration or an exemption, you agree not to resell the Insider Shares. You
further acknowledge that because the Company is a shell company, Rule 144 may
not be available to you for the resale of the Insider Shares until at least one
year following consummation of the initial Business Combination of the Company,
despite technical compliance with the certain requirements of Rule 144 and the
release or waiver of any contractual transfer restrictions. For the purposes of
this Agreement, the term “Business Combination” means a merger, share exchange,
asset acquisition, stock purchase, recapitalization, reorganization or other
similar business combination with one or more businesses or entities.

3. Waiver of Liquidation Distributions; Redemption Rights. In connection with
the Insider Shares granted pursuant to this Agreement, you hereby waive any and
all right, title, interest or claim of any kind in or to any distributions by
the Company from the trust account which will be established for the benefit of
the Company’s public stockholders and into which substantially all of the
proceeds of the initial public offering of the Company’s equity securities (the
“IPO”) will be deposited (the “Trust Account”), in the event of a liquidation of
the Company upon the Company’s failure to timely complete an initial Business
Combination. For purposes of clarity, in the event you purchase Common Stock in
the IPO or in the aftermarket, any additional Common Stock so granted shall be
eligible to receive any liquidating distributions by the Company. However, in no
event will you have the right to redeem any shares of Common Stock into funds
held in the Trust Account upon the successful completion of an initial Business
Combination.

4. Restrictions on Transfer.

4.1. Securities Law Restrictions. In addition to the restrictions set forth in
Section 4, you shall not sell, transfer, pledge, hypothecate or dispose of all
or any part of the Insider Shares prior to the date on which the Company
completes its initial Business Combination. Notwithstanding the foregoing, you
may transfer the Insider Shares to Permitted Transferees as such term is defined
in the Insider Letter (as defined below), provided that such Permitted
Transferees must agree in writing to be bound by this Section 4 and such Insider
Shares remain subject to forfeiture as provided in Section 5. You agree not to
sell, transfer, pledge, hypothecate or otherwise dispose of all or any part of
the Insider Shares unless, prior thereto (a) a registration statement on the
appropriate form under the Securities Act and applicable state securities laws
with respect to the Insider Shares proposed to be transferred shall then be
effective or (b) the Company has received an opinion from counsel reasonably
satisfactory to the Company, that such registration is not required because such
transaction is exempt from registration under the Securities Act and the rules
promulgated by the Securities and Exchange Commission thereunder and with all
applicable state securities laws.

 

2



--------------------------------------------------------------------------------

4.2. Lock-ups. You acknowledge that the Insider Shares will be subject to
restrictions on transfer (the “Lock-ups”) contained in that certain letter
agreement (the “Insider Letter”), of even date herewith, by and between the
Company, the undersigned and each other person who is, as of the date hereof, an
executive officer, director or director nominee of the Company, which Insider
Letter shall be substantially in the form to be filed as an exhibit to the
Registration Statement.

4.3. Restrictive Legends. All certificates representing the Insider Shares shall
have endorsed thereon legends substantially as follows:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCK-UP
PROVISIONS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED DURING THE TERM OF THE LOCKUP PERIOD. ANY TRANSFEREE SHALL BE SUBJECT
TO THE RESTRICTIONS SET FORTH IN THE GRANT AGREEMENT.”

4.4. Additional Insider Shares or Substituted Securities. In the event of the
declaration of a stock dividend, the declaration of a special dividend payable
in a form other than Common Stock, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding Common Stock without receipt of consideration, any new,
substituted or additional securities or other property which are by reason of
such transaction distributed with respect to any Insider Shares subject to
Section 4 and Subsections 4.4-4.5, or into which such Insider Shares thereby
become convertible shall immediately be subject to this Section 4. Appropriate
adjustments to reflect the distribution of such securities or property shall be
made to the number or class of Insider Shares subject to this Section 4.

4.5. Registration Rights. You acknowledge that the Insider Shares are being
acquired pursuant to an exemption from the registration requirements of the
Securities Act and will become freely tradable only after certain conditions are
met or they are registered pursuant to a Registration Rights Agreement to be
entered into with the Company prior to the closing of the IPO.

5. Forfeiture. If you cease to serve as Hardware Chief Technical Officer of the
Company due to your resignation or removal for cause at time prior to the date
on which the Company completes its initial Business Combination, all of the
Insider Shares granted hereunder will be automatically forfeited by you for no
consideration and immediately cancelled by the Company.

6. Voting and Redemption of Insider Shares. You agree to (i) vote the Insider
Shares in favor of an initial Business Combination that the Company negotiates
and submits for approval to the Company’s stockholders and shall not seek
redemption with respect to such Insider Shares, (ii) not redeem any Insider
Shares in connection with a redemption or tender offer presented to the
Company’s stockholders in connection with an initial Business Combination
negotiated by the Company and (iii) comply with such other provisions as set
forth in the Insider Letter.

7. Section 83(b) Election. You understand that Section 83(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the
difference between the amount paid for the Insider Shares and the Fair Market
Value of the Insider Shares as of the date any restrictions on the Insider
Shares lapse. In this context, “restriction” means the obligation of you to
forfeit the Insider Shares as set forth in Section 5 of this Agreement. You
understand that you may elect to be taxed at the time the Insider Shares are
purchased, rather than when and as the restriction expires, by filing an
election under Section 83(b) (an “83(b) Election”) of the Code with the Internal
Revenue Service within thirty (30) days from the date of grant. Even if the Fair
Market Value of the Insider Shares at the time of the execution of this
Agreement equals the amount paid for the Insider Shares, the election must be
made to avoid income under Section 83(a) in the future. You understand that
failure to file such an

 

3



--------------------------------------------------------------------------------

election in a timely manner may result in adverse tax consequences for you. You
further understand that an additional copy of such election form should be filed
with your federal income tax return for the calendar year in which the date of
this Agreement falls. You acknowledge that the foregoing is only a summary of
the effect of United States federal income taxation with respect to purchase of
the Insider Shares hereunder, and does not purport to be complete. You further
acknowledge that the Company has directed you to seek independent advice
regarding the applicable provisions of the Code, the income tax laws of any
municipality, state or foreign country in which you may reside, and the tax
consequences of your death.

You agree that you will execute and deliver to the Company with this executed
Agreement a copy of the Acknowledgment and Statement of Decision Regarding
Section 83(b) Election (the “Acknowledgment”), attached hereto as Exhibit A. You
further agree that you will execute and submit with the Acknowledgment a copy of
the 83(b) Election, attached hereto as Exhibit B, if you have indicated in the
Acknowledgment your decision to make such an election.

8. Tax Consequences. You should obtain advice from an appropriate independent
professional adviser with respect to, and under the laws of your country of
residence and/or citizenship, the taxation implications of the grant, issuance,
purchase, retention, assignment, release, cancellation, sale or any other
disposal of the Shares (each, a “Trigger Event”). You should also obtain advice
in respect of the taxation indemnity provisions under Section 7 below.

9. Indemnification; Tax Indemnity. Each party shall indemnify the other against
any loss, cost or damages (including reasonable attorneys’ fees and expenses)
incurred as a result of such party’s breach of any representation, warranty,
covenant or agreement in this Agreement. Notwithstanding the foregoing or
anything herein to the contrary, to the extent permitted by law, you hereby
agrees to indemnify and keep indemnified the Company and the Company as trustee
for and on behalf of any affiliate entity, in respect of any liability or
obligation of the Company and/or any affiliate entity to account for income tax
or any other taxation provisions under the laws of your country of citizenship
and/or residence to the extent arising from a Trigger Event.

10. Other Agreements.

10.1. Further Assurances. You agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

10.2. Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be in writing and delivered: (i) personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

10.3. Entire Agreement. This Agreement, together with the Insider Letter and the
Registration Rights Agreement, embodies the entire agreement and understanding
between you and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

10.4. Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by all parties
hereto.

10.5. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or

 

4



--------------------------------------------------------------------------------

provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

10.6. Assignment. The rights and obligations under this Agreement may not be
assigned by either party hereto without the prior written consent of the other
party.

10.7. Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

10.8. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of New York applicable to contracts wholly performed within the borders of such
state, without giving effect to the conflict of law principles thereof.

10.9. Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

10.10. No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of such party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

10.11. Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.

10.12. No Broker or Finder. Each of the parties hereto represents and warrants
to the other that no broker, finder or other financial consultant has acted on
its behalf in connection with this Agreement or the transactions contemplated
hereby in such a way as to create any liability on the other. Each of the
parties hereto agrees to indemnify and hold the other harmless from any claim or
demand for commission or other compensation by any broker, finder, financial
consultant or similar agent claiming to have been employed by or on behalf of
such party and to bear the cost of legal expenses incurred in defending against
any such claim.

10.13. Headings and Captions. The headings and captions of the various sections
of this Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

10.14. Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

5



--------------------------------------------------------------------------------

10.15. Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular section unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

10.16. Mutual Drafting. This Agreement is the joint product of you and the
Company and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.

 

Very truly yours, GIGCAPITAL3, INC.

/s/ Dr. Avi S. Katz

Dr. Avi S. Katz, Executive Chairman of the Board and Chief Executive Officer

Accepted and agreed this 13th day of May, 2020.

 

/s/ Andrea Betti-Berutto

Andrea Betti-Berutto

Signature Page to Subscription Agreement – Hardware Chief Technical Officer



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT AND STATEMENT OF DECISION

REGARDING SECTION 83(b) ELECTION

The undersigned (which term includes the undersigned’s spouse), a grantee of
5,000 shares (the “Insider Shares”) of Common Stock of GigCapital3, Inc., a
Delaware corporation (the “Company”), hereby states as follows:

 

  1.

           The undersigned either [check and complete as applicable]:

(a)                has consulted, and has been fully advised by, the
undersigned’s own tax advisor,                                              ,
whose business address is                                          
               , regarding the federal, state and local tax consequences of
acquiring the Insider Shares, and particularly regarding the advisability of
making elections pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”) and pursuant to the corresponding provisions, if any, of
applicable state law; or

 

  (b)

             has knowingly chosen not to consult such a tax advisor.

 

  2.

             The undersigned hereby states that the undersigned has decided
[check as applicable]:

(a)                to make an election pursuant to Section 83(b) of the Code,
and is submitting to the Company, together with the undersigned’s executed
Insider Shares Grant Agreement, an executed form entitled “Election Under
Section 83(b) of the Internal Revenue Code of 1986;” or

 

  (b)

             not to make an election pursuant to Section 83(b) of the Code.

3.                 Neither the Company nor any subsidiary or representative of
the Company has made any warranty or representation to the undersigned with
respect to the tax consequences of the undersigned’s acceptance of Insider
Shares or of the making or failure to make an election pursuant to Section 83(b)
of the Code or the corresponding provisions, if any, of applicable state law.

 

Date:                           

 

      Andrea Betti-Berutto Date:                           

 

      Spouse of Andrea Betti-Berutto



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as ameded, to include in taxpayer’s gross income
for the current taxable year, the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:

 

1.

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

    

NAME OF TAXPAYER:                                         

 

    

NAME OF SPOUSE:                                     

 

    

ADDRESS:                                                                  

                                              
                                                  

 

    

IDENTIFICATION NO. OF TAXPAYER:                                     

 

    

IDENTIFICATION NO. OF SPOUSE:                                     

 

    

TAXABLE YEAR:                                     

 

2.

The property with respect to which the election is made is described as follows:

 

    

                     shares of the Common Stock of GigCapital3, Inc., a Delaware
corporation (the “Company”).

 

3.

The date on which the property was transferred is:
                                

 

4.

The property is subject to the following restrictions:

 

    

The shares are subject to forfeiture and cancellation by the Company for no
consideration upon termination of taxpayer’s employment or consulting
relationship due to taxpayer’s resignation or termination for cause prior to the
date of the Company’s initial Business Combination (as defined in the grant
agreement).

 

5.

The fair market value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is: $                    .

 

6.

The amount (if any) paid for such property: $                    



--------------------------------------------------------------------------------

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:                           

 

      Andrea Betti-Berutto Dated:                           

 

      Spouse of Andrea Betti-Berutto